ON MOTION FOR REHEARING
Gordin points out by motion for rehearing that his factual insufficiency points of error raised in the court of appeals were not considered by that court. We agree and grant his motion for rehearing in part. Inasmuch as these factual insufficiency points are within the exclusive jurisdiction of the court of appeals, we must remand the cause to that court for determination of such points. Strange v. Treasure City, 608 S.W.2d 604, 610 (Tex.1980); Sagebrush Sales Co. v. Strauss, 605 S.W.2d 857, 861 (Tex.1980).
We adhere to our judgment of November 3,1982, which reversed the judgment of the court of appeals. We withdraw that portion of our judgment which affirms the judgment of the trial court and remand the cause to the court of appeals for further proceedings not inconsistent with this opinion. In all other respects, the motion for rehearing is overruled.
ROBERTSON, J., not sitting.